Citation Nr: 0602017	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to October 19, 
2001, for a 40 percent evaluation for the residuals of a 
lumbosacral strain.

2.  Entitlement to an effective date prior to October 19, 
2001, for a 30 percent evaluation for asthma and bronchitis.

3.  Entitlement to an effective date prior to October 19, 
2001, for a total rating based on individual unemployability 
due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from March 1989 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 


FINDINGS OF FACT

1.  By an August 1996 rating action, the RO denied the 
appellant's claim for entitlement to a disability rating in 
excess of 10 percent for service-connected asthma and 
bronchitis; the appellant did not appeal this decision.  

2.  In an August 1999 rating action, the RO determined that 
the 10 percent disability rating for the appellant's service-
connected lumbosacral strain was continued; the appellant did 
not appeal this decision.  

3.  On October 19, 2001, the appellant filed claims for 
increased ratings for his service-connected residuals of a 
lumbosacral strain, and asthma and bronchitis; he also filed 
a claim for a total rating for compensation purposes based 
upon individual unemployability (TDIU).   

4.  By a June 2002 rating action, the RO granted a TDIU, 
effective from October 19, 2001.  In that same rating action, 
the RO also increased the disability rating for the 
appellant's service-connected residuals of a lumbosacral 
strain from 10 percent to 40 percent disabling, effective 
from October 19, 2001.  The RO further increased the 
disability rating for the appellant's service-connected 
asthma and bronchitis from 10 percent to 30 percent 
disabling, effective from October 19, 2001.      

5.  There is no medical evidence of record showing that the 
appellant was precluded from substantially gainful employment 
by reason of one or more of his service-connected 
disabilities prior to October 19, 2001.  


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to October 
19, 2001 for a 40 percent evaluation for the residuals of a 
lumbosacral strain have not been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (2005).     

2.  The legal criteria for an effective date prior to October 
19, 2001 for a 30 percent evaluation for asthma and 
bronchitis have not been met.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400 (2005).

3.  The legal criteria for an effective date prior to October 
19, 2001 for a TDIU have not been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are applicable to 
the appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also had been informed 
of the pertinent law and regulations governing the current 
claims.  The discussions in the statement of the case and the 
supplemental statement of the case have further informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.

With respect to VA's duty to notify, the RO sent the 
appellant a letter in January 2005 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio, 16 Vet. 
App. at 183.  The letter specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  Id.  For example, the letter told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
he was responsible for providing sufficient information to VA 
so records could be requested.  Moreover, the Board observes 
that the July 2005 supplemental statement of the case 
provided the appellant with the text of the relevant portions 
of the VCAA, as well as the implementing regulations.  
Therefore, in light of the above, the Board finds that the 
VA's duty to notify has been fully satisfied, and that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
He was also provided with notice of the appropriate law and 
regulations pertinent to his claims.  He was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  Hence, not withstanding Pelegrini, to 
allow the appeal to continue would not be prejudicial error 
to the claimant.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran [appellant] regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  In regard to the appellant's earlier effective 
date claims, the Board emphasizes that throughout this 
appeal, the appellant has argued that effective dates prior 
to October 19, 2001, for the award of a 40 percent evaluation 
for the residuals of a lumbosacral strain, the award of a 30 
percent evaluation for asthma and bronchitis, and the grant 
of a TDIU, are warranted based on the evidence already of 
record.  He has not identified the existence of any 
additional evidence or argued that there are any 
developmental deficiencies in the current record.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  The 
RO has obtained all relevant VA and private medical records 
identified by the appellant.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  As for the 
effective date claims, resolution of those claims turn on the 
Board's application of the relevant law and regulations 
governing effective dates for increased ratings and a TDIU to 
the evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the dates claims for compensation 
were received.  See 38 C.F.R. § 3.400(o).  In other words, 
there is no medical opinion that would affect adjudication of 
these claims.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).         

II.  Applicable Law And Regulations

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).   

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2005).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157(b) (2005).  Under that provision, the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
a determination of the date of the receipt of the claim for 
the increased rating, as well as a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).


The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case:  if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose); if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (factually 
ascertainable); and if an increase in disability precedes the 
claim by more than a year, the date that the claim is 
received (date of claim).  Id. at 126.

III.  Entitlement To An Effective Date 
Prior To October 19, 2001, For A 40 
Percent Evaluation For The Residuals Of A 
Lumbosacral Strain

A review of the appellant's adjudicative history shows that 
the appellant's original claim for service connection for a 
lumbosacral strain was granted in a May 1995 rating decision.  
At that time, the RO assigned a 10 percent disability rating 
under Diagnostic Code 5295, effective from August 31, 1994, 
for the appellant's service-connected lumbosacral strain.  By 
an August 1996 rating action, the RO denied the appellant's 
claim for entitlement to a disability rating in excess of 10 
percent for the service-connected lumbosacral strain.  In a 
December 1997 rating action, the RO proposed to reduce the 
disability rating for the appellant's service-connected 
lumbosacral strain from 10 percent to a noncompensable 
evaluation.  However, by an August 1999 rating action, the RO 
concluded that the 10 percent disability rating for the 
appellant's service-connected lumbosacral strain was 
continued.  No appeal from the rating was initiated, and the 
RO's decision became final.  See 38 U.S.C.A. §§ § 5110, 7105 
(West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2005).  

On October 19, 2001, the appellant, through his former 
attorney-representative, filed a claim for an increased 
rating for his service-connected lumbosacral strain.  In 
January 2002, the appellant underwent a VA examination.  
Based on the results from the January 2002 VA examination, 
the RO, in a June 2002 rating action, increased the 
disability evaluation to 40 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective from the 
date of claim.  The appellant contends that he is entitled to 
an effective date prior to October 19, 2001 for the 40 
percent rating for his service-connected residuals of a 
lumbosacral strain.  

As previously stated, the August 1999 rating decision is 
final.  Consequently, the effective date for the assignment 
of a 40 percent disability rating for the residuals of a 
lumbosacral strain may be no earlier than a new claim.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, in a 
rating increase case, when a claim is received subsequent to 
a prior final denial, and the RO finds a basis for granting 
the benefit sought, the question under § 5110(b)(2) becomes 
whether it was factually ascertainable that an increase was 
warranted within the year preceding the date of the claim.  
38 C.F.R. § 3.400; Hazan, 10 Vet. App. at 511.  This 
determination is to be made on the basis of all the evidence 
of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  
However, when it is determined that the factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for an increase, the effective date 
is governed by the general rule that the effective date is 
the later of the date of increase or the date of claim.  
Harper, 10 Vet. App. at 125; 38 C.F.R. § 3.400(o)(2).                   

As previously stated, the August 1999 rating decision is 
final.  The next document thereafter received by the RO was a 
letter from the appellant's former attorney-representative 
requesting increased ratings for each of the appellant's 
service-connected disabilities, received on October 19, 2001.  
Thus, a review of the claims files shows that the appellant 
filed his claim for an increased rating on October 19, 2001.  
There is no evidence of an informal or formal claim for an 
increased rating for the appellant's residuals of a 
lumbosacral strain prior to this date.  See 38 C.F.R. 
§§ 3.155, 3.157 (2005).          

Accordingly, as the appellant's increased rating claim was 
received on October 19, 2001, an effective date as early as 
October 19, 2000 could be granted if it was factually 
ascertainable that an increase in the service-connected low 
back disability had occurred within that year.  However, the 
medical evidence of record is negative for treatment for the 
appellant's residuals of a lumbosacral strain in the one-year 
period preceding October 19, 2001.  In the absence of any 
competent medical evidence which reflects an increase in the 
appellant's service-connected residuals of a lumbosacral 
strain in the year prior to October 19, 2001, the Board 
concludes that it is not factually ascertainable that there 
was an increase in the appellant's service-connected 
lumbosacral strain in the year prior to October 19, 2001.  On 
the basis of this analysis, a preponderance of the evidence 
supports a finding that the earliest date which may be 
assigned for a 40 percent evaluation is October 19, 2001, the 
date of the appellant's claim.  Without evidence showing that 
an increase in disability preceded the claim by a year or 
less, there is no basis upon which to assign an earlier 
effective date for the 40 percent rating.  As a consequence, 
the general rule applies, and thus, the effective date of the 
appellant's claim is governed by the later of the date of 
increase or the date the claim is received.  38 C.F.R. 
§ 3.400(o)(1).      

As stated above, based on the results from the January 2002 
VA examination, the RO, in a June 2002 rating action, 
increased the disability rating for the appellant's service-
connected residuals of a lumbosacral strain from 10 percent 
to 40 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, effective from the date of 
claim.  Thus, although the increase in disability was shown 
after the appellant filed his claim, the RO has assigned a 
date of October 19, 2001, the date the RO received the claim, 
for the effective date for the grant of a 40 percent rating 
for the residuals of a lumbosacral strain.  As such, the RO 
has assigned an effective date that benefited the appellant 
beyond the technical requirements of the law.  See Williams 
v. Gober, 10 Vet. App. 447, 452 (1997).  Under 38 C.F.R. 
§ 3.400(o)(1), the effective date for an increase in 
disability compensation is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Therefore, in light of the above, the Board 
finds that an effective date prior to October 19, 2001 for 
the 40 percent rating for the service-connected residuals of 
a lumbosacral strain is not warranted, and that the claim 
must be denied.   

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).       


IV.  Entitlement To An Effective Date 
Prior To October 19, 2001, For A 30 
Percent Evaluation For Asthma And 
Bronchitis 

A review of the appellant's adjudicative history shows that 
the appellant's original claim for service connection for 
asthma and bronchitis was granted in a May 1995 rating 
decision.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 6602, effective from 
August 31, 1994, for the appellant's service-connected asthma 
and bronchitis.  By an August 1996 rating action, the RO 
denied the appellant's claim for entitlement to a disability 
rating in excess of 10 percent for the service-connected 
asthma and bronchitis.  No appeal from the rating was 
initiated, and the RO's decision became final.  See 
38 U.S.C.A. §§ § 5110, 7105; 38 C.F.R. §§ 20.302(a), 20.1103 
(2005).  

On October 19, 2001, the appellant, through his former 
attorney-representative, filed a claim for an increased 
rating for his service-connected asthma and bronchitis.  In 
January 2002, the appellant underwent a VA examination.  
Based on the results from the January 2002 VA examination, 
the RO, in a June 2002 rating action, increased the 
disability evaluation to 30 percent under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6602, effective from the 
date of claim.  The appellant contends that he is entitled to 
an effective date prior to October 19, 2001 for the 30 
percent rating for his service-connected asthma and 
bronchitis.   

As previously stated, the August 1996 rating decision is 
final.  Consequently, the effective date for the assignment 
of a 30 percent disability rating for asthma and bronchitis 
may be no earlier than a new application.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As noted above, in a rating 
increase case, when a claim is received subsequent to a prior 
final denial, and the RO finds a basis for granting the 
benefit sought, the question under § 5110(b)(2) becomes 
whether it was factually ascertainable that an increase was 
warranted within the year preceding the date of the claim.  
38 C.F.R. § 3.400; Hazan, 10 Vet. App. at 511.  This 
determination is to be made on the basis of all the evidence 
of record.  Id.; Swanson, 12 Vet. App. at 442.  However, when 
it is determined that the factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for an increase, the effective date is governed by the 
general rule that the effective date is the later of the date 
of increase or the date of claim.  Harper, 10 Vet. App. at 
125; 38 C.F.R. § 3.400(o)(2).                   

The August 1996 rating decision is final.  On October 19, 
2001, the RO received a letter from the appellant's former 
attorney-representative requesting increased ratings for each 
of the appellant's service-connected disabilities, received 
on October 19, 2001.  Thus, a review of the claims files 
shows that the appellant filed his claim for an increased 
rating on October 19, 2001.  There is no evidence of an 
informal or formal claim for an increased rating for the 
appellant's asthma and bronchitis prior to this date.  See 
38 C.F.R. §§ 3.155, 3.157.          

Accordingly, as the appellant's increased rating claim was 
received on October 19, 2001, an effective date as early as 
October 19, 2000 could be granted if it were factually 
ascertainable that an increase in disability had occurred 
within that year.  However, the medical evidence of record is 
negative for treatment for the appellant's asthma and/or 
bronchitis in the one-year period preceding October 19, 2001.  
In the absence of any competent medical evidence which 
reflects an increase in the appellant's service-connected 
asthma and bronchitis in the year prior to October 19, 2001, 
the Board concludes that it is not factually ascertainable 
that there was an increase in the appellant's service-
connected asthma and bronchitis in the year prior to October 
19, 2001.  On the basis of this analysis, a preponderance of 
the evidence supports a finding that the earliest date which 
may be assigned for a 30 percent evaluation is October 19, 
2001, the date of receipt of the appellant's claim.  Without 
evidence showing that an increase in disability preceded the 
claim by a year or less, there is no basis upon which to 
assign an earlier effective date for the 30 percent rating.  
As a consequence, the general rule applies, and thus, the 
effective date of the appellant's claim is governed by the 
later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1).       

As stated above, based on the results from the January 2002 
VA examination, the RO, in a June 2002 rating action, 
increased the disability rating for the appellant's service-
connected asthma and bronchitis from 10 percent to 30 percent 
disabling under Diagnostic Code 6602, effective from the date 
of claim.  Thus, although the increase in disability was 
shown after the appellant filed his claim, the RO has 
assigned a date of October 19, 2001, the date the RO received 
the claim, for the effective date for the grant of a 30 
percent rating for asthma and bronchitis.  As such, the RO 
has assigned an effective date that benefited the appellant 
beyond the technical requirements of the law.  See Williams, 
10 Vet. App. at 452.  Under 38 C.F.R. § 3.400(o)(1), the 
effective date for an increase in disability compensation is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  Therefore, in 
light of the above, the Board finds that an effective date 
prior to October 19, 2001 for the 30 percent rating for the 
service-connected asthma and bronchitis is not warranted, and 
that the claim must be denied.   

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  Gilbert, 1 Vet. App. at 49.   

V.  Entitlement To An Effective Date 
Prior To October 19, 2001, For A TDIU

A.  Factual Background

In October 1994, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he was unemployed.  
Upon mental status evaluation, it was noted that the 
appellant had chronic episodes of depression dating back to 
his period of service in the Persian Gulf.  It was reported 
that the appellant had extreme difficulty falling asleep.  
There were no auditory, visual, tactile, or olfactory 
hallucinations.  The appellant's cognitive functions were 
intact, and his concentration was decreased.  His memory for 
recent and remote events was within normal limits.  The 
appellant's immediate recall was normal, and his insight and 
judgment were good.  He denied suicidal or homicidal 
ideations.  The impression was chronic dysthymic disorder, 
and the appellant was considered competent for VA fiscal 
purposes.    

In a May 1995 rating action, the RO granted the appellant's 
claims for entitlement to service connection for a dysthymic 
disorder, assigning a 30 percent disability rating; a head 
injury with headaches, assigning a 10 percent disability 
rating; asthma and bronchitis, assigning a 10 percent 
disability rating; lumbosacral strain, assigning a 10 percent 
disability rating; right thumb ostectomy, assigning a 10 
percent disability rating; and a right knee strain and left 
knee runner's syndrome, assigning noncompensable disability 
ratings.  All service-connected disabilities were effective 
from August 31, 1994.  The combined service-connected 
disability rating was 50 percent, effective from August 31, 
1994.           

A VA Hospital Summary shows that the appellant was 
hospitalized for four days in October 1995.  Upon admission, 
the appellant complained of low back pain radiating down his 
legs.  It was noted that the appellant lived with his parents 
and was not working.  The appellant was told that he should 
seek psychology to help him with some disturbing problems 
that he was going through, namely the death of his brother 
and the apparent dependence on narcotics.  A neurology 
consultation was obtained and the neurology consultant's 
position was that the appellant's current complaints had no 
neurologic basis and that no further work-up was indicated.  
The appellant was subsequently discharged.  

In an August 1996 rating action, service connection for 
hypogonadism, also diagnosed as bilateral atrophied testes, 
was granted, and a 20 percent disability rating was granted, 
as was special monthly compensation for loss of use of a 
creative organ, effective from January 31, 1996.  The 
combined service-connected disability rating was 60 percent, 
effective from January 31, 1996.       

In October 1996, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from June 1995 to July 1996.  
The records include a Medical Record - Collaborative 
Biopsychosocial Assessment, dated in August 1995.  In the 
record, the appellant noted that he was living with his 
parents.  In regard to education/employment status, the 
appellant noted that he had completed high school.  In regard 
to whether the appellant had a profession, trade, or skill, 
the appellant responded "no."  In regard to whether the 
appellant had a college degree, the appellant responded 
"avionic [sic] mechanic."  In regard to how long was his 
longest full-time job, the appellant stated "five years and 
six months."  In regard to what was the appellant's usual 
employment pattern in the past three years, the appellant 
responded "full time (40 hours a week)."  Following the 
mental status evaluation, the diagnosis was major depressive 
disorder, not psychotic, and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The records also reflect that in January 1996, the 
appellant underwent a mental status evaluation.  At that 
time, it was reported that he was well groomed, anxious, and 
that his mood and affect were appropriate.  He denied 
suicidal and homicidal ideations, and he also denied auditory 
and visual hallucinations.  The appellant had poor insight 
and judgment.  There was no evidence of cognitive impairment 
or delusional thought process.  There was no evidence of drug 
seeking behavior.  The diagnosis was generalized anxiety 
disorder; history of major depression, and a GAF score of 70 
was assigned.  Id. 

In July 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examiner stated that the 
appellant presented himself with an entitled attitude and 
being somewhat sarcastic.  The examiner indicated that 
according to the appellant, he graduated from high school and 
was currently living with his parents.  Upon mental status 
evaluation, there was no evidence of a delusional thought 
process or cognitive impairment.  The appellant did not have 
signs or symptoms associated with depression.  The appellant 
was not considered to be a danger to self or others.  The 
appellant's degree of social impairment was slight, and his 
degree of industrial impairment was slight.  The diagnoses 
were patient with antisocial traits, patient with complete 
atrophy of testes, loss of motion of back strain, a history 
of bronchial asthma, history of brain disease, and a GAF 
score of 70 was assigned.     

In a December 1997 rating action, the RO proposed to reduce 
the disability rating for the appellant's service-connected 
dysthymic disorder, to include memory loss, from 30 percent 
to a noncompensable evaluation.  The RO also proposed to 
reduce the disability rating for the appellant's service-
connected lumbosacral strain from 10 percent to a 
noncompensable rating.     

In June 1998, the examiner from the appellant's July 1997 VA 
psychiatric evaluation provided an addendum to the July 1997 
VA examination report.  In the addendum, the examiner stated 
that the appellant's Axis I diagnosis was dysthymic disorder.  

By an August 1998 rating action, the RO reduced the 
disability rating for the appellant's service-connected 
dysthymic disorder, from 30 percent to 10 percent disabling, 
effective from November 1, 1998.  Thus, the combined 
disability rating was 50 percent, effective from November 1, 
1998.  

In April 1999, the appellant claimed entitlement to increased 
ratings for his service-connected dysthymic disorder, atrophy 
of testes, brain syndrome, and back strain.

VAMC records show that the appellant was hospitalized for 
seven days in January 1998 for complaints of depression and 
hearing voices.  At that time, the appellant stated that he 
had relapsed with cocaine and alcohol abuse.  Mental status 
evaluation showed that the appellant was dirty, disheveled 
vigilant, and responding to internal stimuli.  His speech was 
marked by the long latent response suggestive of response to 
internal stimuli.  Mood was described by the appellant as 
"sad and down in the dumps."  Affect was blunt and 
obstructed.  Thought form was disorganized, and thought 
content was suggestive of auditory hallucinations.  While the 
appellant was hospitalized, he was given medication and he 
later denied further thoughts of hurting himself or 
hallucinations.  Upon his discharge, the diagnoses were 
multiple substance dependence, cocaine, alcohol, and 
marijuana, and cocaine induced psychosis.  

VAMC outpatient treatment records also reflect that the 
appellant was hospitalized for eight days in April 1998.  
Upon admission, the appellant was presented by his cousin for 
increasingly bizarre behavior.  The appellant stated that he 
was hearing frightening commanding auditory hallucinations 
telling him that it was a mistake "to come [there]" and to 
"get out and kill everybody."  The appellant denied alcohol 
or cocaine use; however, he tested cocaine positive on 
admission.  The appellant expressed suicidal and homicidal 
ideations, but no specific plant to harm himself or any 
specific target to harm anyone else.  While the appellant was 
hospitalized, he was given medication and he stopped having 
suicidal or homicidal ideations and was no longer considered 
to be a harm to himself or others.  Upon his discharge, the 
diagnoses were multiple substance abuse, rule out 
schizophrenia, chronic paranoid type, and a GAF score of 50 
was assigned.  

According to the VAMC outpatient treatment records, the 
appellant was again hospitalized for four days in August 
1998.  Upon admission, the appellant stated that he was 
having auditory and visual hallucinations.  However, a urine 
toxicology test which was taken while the appellant was 
hospitalized was positive for cocaine.  While the appellant 
was hospitalized, he was given medication and his mental 
status improved.  He was subsequently discharged to self at 
home.  

The appellant was once again hospitalized from November 14, 
1998 to December 8, 1998.  Upon mental status evaluation, the 
appellant had good eye contact, but was evasive and 
uncooperative.  His motor function showed psychomotor 
retardation.  General attitude was angry and uncooperative, 
suspicious, and withdrawn.  His mood and affect were 
depressed, irritable, and his quality of speech was evasive.  
Content of speech was remarkable for low self esteem, 
hopelessness, and suicidal ideas.  His perception was 
remarkable for hallucinations of the auditory type.  He was 
oriented to time, place, and person.  His cognitive functions 
appeared grossly intact.  Attention and concentration were 
adequate.  Judgment and insight were deficient.  While the 
appellant was hospitalized, he was treated with 
psychotherapy, medication management, daily group and 
individual psychotherapy, social work intervention, and detox 
protocol.  Upon discharge, the diagnoses were schizophrenia, 
chronic paranoid type; and multiple substance dependence, 
alcohol, cocaine, and marijuana and a GAF score of 50 upon 
discharge was assigned.  The records further reflect that in 
March 1999, it was reported that the appellant resided in the 
Miami Rescue Mission.  According to the records, in July 
1999, the appellant had been ordered out of the Rescue 
Mission for drug abuse.  The appellant was referred to a 
homeless program.    

In an August 1999 rating action, the RO determined that the 
10 percent disability rating for the appellant's service-
connected post-traumatic headaches was continued.  The RO 
also determined that the 10 percent for the appellant's 
service-connected lumbosacral strain was continued, and that 
his 20 percent for his service-connected hypogonadism, also 
diagnosed as bilateral atrophied testes, was continued.  In 
addition, the RO recharacterized the appellant's service-
connected dysthymic disorder, to include memory loss, as 
schizophrenia, paranoid type, and assigned a temporary 100 
percent evaluation under Paragraph 29, from November 14, 1998 
to December 31, 1998, based on the appellant's 
hospitalization for schizophrenia.  The RO further noted that 
from January 1, 1999, a 50 percent disability rating under 
Diagnostic Code 9203 was warranted for the appellant's 
service-connected schizophrenia, paranoid type.  The combined 
disability rating was 100 percent from November 14, 1998 
under 38 C.F.R. § 4.29, and 70 percent from January 1, 1999.     

On October 19, 2001, the appellant submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  In the form, the appellant stated that from 
June 1996 to July 1998, he had worked 16 hours a week as 
"security" for the city of Miami.  The appellant also noted 
that from July 1998 to December 2000, he was employed in 
"construction, clean-up."  He reported that during that 
period of time, he worked 21 hours a week.    

In January 2002, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examiner noted that the 
appellant was unemployed and living with his uncle.  The 
appellant stated that he was depressed, hearing voices, had 
difficulty concentrating, had memory problems, and had 
trouble sleeping.  He indicated that he tried to commit 
suicide in 2000 with an overdose of pills and was 
hospitalized for three weeks.  The appellant denied any 
current suicidal or homicidal ideations.  According to the 
appellant, his uncle did landscaping and he worked with his 
uncle two days a week.  The appellant indicated that he was 
not looking for a job because of his back pain, numbness in 
his arms and legs, and seizures.  According to the appellant, 
he graduated from high school.  In regard to his work 
history, the appellant stated that he had worked for the 
State of Georgia as a "Healthcare Personnel" for three 
years, worked in a bakery for one year, and worked in 
security for three years.  He stated that while he was in the 
military, he was an aviation mechanic.  The appellant noted 
that from 1994 to 1998, he worked in security but was fired 
from that job because he was using illicit drugs.  He 
indicated that he then worked as a dishwasher for one year 
and then worked temporary jobs.  According to the appellant, 
he was last employed in November 2001.  

Upon mental status evaluation, the appellant's mood was 
euthymic and his affect was appropriate.  There were no 
hallucinations or delusions, and no suicidal or homicidal 
ideations.  The appellant was alert and oriented times three.  
The examiner stated that the appellant did not meet the 
criteria for any psychotic disorder or depressive disorder at 
present.  According to the examiner, when reviewing the 
appellant's information, neuropsychiatric testing done in 
1996 showed that the appellant did not have cognitive 
impairment, but he did have somatic complaints and complaints 
about his cognition.  When reviewing the records from October 
1995, they showed that the appellant was seeking drugs and 
was manipulating to get narcotics for his back.  The examiner 
stated that at present, although the appellant reported that 
he was depressed, objectively, he did not seem to be 
depressed and he met the criteria for undifferentiated 
somatoform disorder because of complaints of somatic 
problems, including loss of sensation of the hands and back 
pain.  According to the examiner, the appellant was not 
employed and was working with his uncle two to three times a 
week in landscaping.  The appellant was not looking for a job 
because of his physical complaints.  According to the 
examiner, the appellant's GAF score was 65, as the appellant 
was functioning pretty well and had a meaningful relationship 
with his uncle.  

By a June 2002 rating action, the RO granted the appellant's 
claim for entitlement to a TDIU and assigned an effective 
date of October 19, 2001.  The RO also increased the 
disability rating for the appellant's service-connected 
residuals of a lumbosacral strain from 10 percent to 40 
percent disabling, effective from October 19, 2001, and 
increased the disability rating for the appellant's service-
connected asthma and bronchitis from 10 percent to 30 percent 
disabling, effective from October 19, 2001.  In addition, the 
RO decreased the disability rating for the appellant's 
service-connected paranoid schizophrenia, from 50 percent to 
a noncompensable rating, effective from January 23, 2002, and 
decreased the disability rating for the appellant's service-
connected right thumb ostectomy from 10 percent to a 
noncompensable rating, effective from January 23, 2002.  The 
combined disability rating was 90 percent from October 19, 
2001, and 70 percent from January 23, 2002.  

In June 2005, the RO received VAMC outpatient treatment 
records, from October 2001 to June 2005.  The records show 
intermittent treatment for the appellant's service-connected 
disabilities.  

B.  Analysis

As a preliminary matter, the Court has held that a claim for 
unemployability compensation was, in essence, an application 
for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 
(1995).      

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2005).    

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the appellant maintains that an effective date 
prior to October 19, 2001 is warranted for TDIU.  

A review of the record shows that the appellant filed a 
formal TDIU claim on October 19, 2001.  The Board finds no 
document or evidence on file that can be construed as an 
informal claim for a TDIU prior to October 19, 2001.  

The Board acknowledges that the schedular requirements for 
TDIU were met prior to October 19, 2001.  Notwithstanding, a 
grant of TDIU also requires that the evidence of record shows 
that the appellant's service-connected disabilities preclude 
substantially gainful employment.

The Board has reviewed the evidence of record prior to 
October 19, 2001.  In this regard, there is no medical 
evidence of record showing that prior to October 19, 2001, 
the appellant's service-connected disabilities precluded 
substantially gainful employment.  Although the evidence 
shows that for the most part, the appellant was unemployed 
prior to October 19, 2001, the question in a TDIU case is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The evidence of record reflects that 
the appellant was hospitalized in January, April, and August 
1998 primarily due to his non-service-connected multiple 
substance dependence, and from November to December 1998 due 
to his substance dependence and his service-connected 
schizophrenia.  However, there is no medical evidence showing 
that the appellant's service-connected psychiatric 
disability, in and of itself, precluded substantially gainful 
employment at that time.  Moreover, prior to October 19, 
2001, there is no medical evidence of record indicating that 
the appellant was precluded from all forms of substantially 
gainful employment due to one or more service-connected 
conditions.  Consequently, the Board finds that although the 
schedular requirements for TDIU were met prior to October 19, 
2001, since there was no medical evidence in the claims file 
of unemployability due to one or more service-connected 
disabilities prior to October 19, 2001, a claim for TDIU was 
not made prior to October 19, 2001.  Thus, the effective date 
of the award can be no earlier than the date of receipt of 
the appellant's claim.  Harper v. Brown, 10 Vet App 125 
(1997).  

In view of the foregoing, the preponderance of the evidence 
does not support the claim for an earlier effective date for 
the award of TDIU.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the appellant's claim of an earlier effective date 
than October 19, 2001, for a TDIU must be denied.   


ORDER

An effective date prior to October 19, 2001 for a 40 percent 
evaluation for the residuals of a lumbosacral strain is 
denied.  

An effective date prior to October 19, 2001 for a 30 percent 
evaluation for asthma and bronchitis is denied.

An effective date prior to October 19, 2001 for a TDIU is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


